Exhibit 10.5

 

 

RECEIVED

 

JUL 16 2007

 

YWS ARCHITECTS

 

[g257231kji001.jpg]

Document B151TM – 1997

 

Abbreviated Standard Form of Agreement Between Owner and Architect

 

 

AGREEMENT made as of the Twenty First (21st)

day of May in the year Two

Thousand Seven (2007)

(In words, indicate day, month and year)

 

BETWEEN the Architect’s client identified as the Owner:
(Name, address and other information)

 

Diamond Jo Casino – Dubuque
400 East 3rd Street
Dubuque, lowa 52001

 

Telephone: 702-383-8000
Facsimile: 702-383-8180

 

and the Architect:
(Name, address and other information)

 

Youngblood Wucherer Sparer Architects, Ltd.
(YWS Architects, LLC)
5005 West Patrick Lane
Las Vegas, Nevada 89118

 

Telephone: 702-243-5670
Facsimile: 702-255-3011

 

For the following Project:
(Include detailed description of Project)

 

Design services for the Diamond Jo Dubuque Casino located in the Port of
Dubuque,
Dubuque, Iowa.
YWS Architects’ Project #65-002.06

 

The scope of this project includes working with the Owner to provide Conceptual
Design, Schematic Design, Design Development, Construction Documents, Bidding or
Negotiation and Construction Observation Services for the development of the
Project as described below. Services will be performed as generally outlined in
Article 2 below and Exhibit “A” attached. The design has addressed the following
and is more specifically outlined on the attached YWS Project Recapitulation
dated May 21, 2007 and the Design Development Drawings dated May 7, 2007 (posted
to the Peninsula Gaming Buzzsaw site):

 

Level 1

 

A. Gaming Area (Approximately 37,000 sf)

B. Non-Gaming Area (Approximately 14,000 sf)

C. Dining (Approximately 10,000 sf)

D. Entertainment (approximately 9,000 sf)

E. Back-of-House and Support (Approximately 25,000 sf)

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987, and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
to it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

1

--------------------------------------------------------------------------------


 

 

Interstitial Level

 

F. Front-of-House (Approximately 3,700 sf)

G. Back-of-House (Approximately 3,400 sf)

 

Level 2

 

H. Meeting/Convention Area (Approximately 6,000 sf)

I. Entertainment (Approximately 2,000 sf)

J. Other Amenities (Approximately 38,000 sf)

K. Back-of-House (Approximately 32,000 sf)

 

Level 3

 

L. Circulation (Approximately 1,000 sf)

 

Other

 

M. Porte Cochere (Approximately 4,000 sf)

N. Exterior Patios – Level 1 (Approximately 1,300 sf)

O. Exterior Patios – Level 2 (Approximately 2,700 sf)

P. Smokers Lounge (Approximately 200 sf)

 

The Owner and Architect agree as follows:

 

ARTICLE 1 ARCHITECT’S RESPONSIBILITIES

 

§ 1.1 The services performed by the Architect, Architect’s employees and
Architect’s consultants shall be as enumerated in Articles 2, 3 and 12.

 

§ 1.2 The Architect’s services shall be performed as expeditiously as is
consistent with professional skill and care and the orderly progress of the
Project. The Architect shall submit for the Owner’s approval a schedule for the
performance of the Architect’s services which may be adjusted as the Project
proceeds. This schedule shall include allowances for periods of time required
for the Owner’s review and for approval of submissions by authorities having
jurisdiction over the Project. Time limits established by this schedule approved
by the Owner shall not, except for reasonable cause, be exceeded by the
Architect or Owner.

 

§ 1.3 The Architect shall designate a representative authorized to act on behalf
of the Architect with respect to the Project.

 

§ 1.4 The services covered by this Agreement are subject to the time limitations
contained in Section 11.5.1.

 

§ 1.5 The Architect shall comply with applicable laws, codes and regulations in
effect as of the date of submission to building authorities including Title III
of the Americans with Disabilities Act per 1.6 below. Design changes made
necessary by newly enacted laws, codes and regulations after this date shall
entitle the Architect to a reasonable adjustment in the schedule and additional
compensation in accordance with the Additional Services provisions of this
Agreement. In addition, the Architect shall be entitled to rely reasonably on
interpretations and approvals given by government officials with responsibility
for enforcing Requirements and shall not be responsible for changes made by such
officials to interpretations or approvals previously given.

 

§ 1.6 The Architect’s services with regard to accessibility requirements shall
be limited to the application and incorporation of the technical requirements of
the Americans with Disabilities Act (“ADA”) Accessibility Guidelines, current as
of the date of this agreement into the Project.

 

§ 1.7 The architect will perform these services with reasonable diligence and
expediency consistent with sound professional practices.

 

§ 1.8 The Owner agrees that the Architect is not responsible for damages arising
directly or indirectly from any delays for causes beyond the Architect’s
control. For purposes of this Agreement, such causes include, but are not
limited to, strikes or other labor disputes; severe weather disruptions or other
natural disasters; fires, riots, war or other emergencies or acts of God;
failure of any government agency to act in a timely manner; failure of

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987, and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

2

--------------------------------------------------------------------------------


 

performance by the Owner or the Owner’s contractors or consultants; or discovery
of any hazardous substances or differing site conditions.

 

§ 1.9 In recognition of the inherent risks of fast tracking to the Architect,
the Owner recognizes that there may be design changes and modification of
portions of the Work already constructed due to the Owner’s decision to employ
the fast track process. The Owner agrees to compensate the Architect for all
additional Services required to modify, the Construction Documents and
coordinate them in order to meet the Owner’s program requirements because of the
Owner’s decision to construct the Project in a fast track manner. The Architect
shall provide the Owner with a written explanation of any required additional
services together with the cost thereof prior to the performance thereof by the
Architect. Owner shall have the right to approve such additional Services; such
approval shall not be unreasonably withheld.

 

§ 1.10 The Architect shall provide complete copies to the Owner of all
correspondence regarding the Project sent to, or received from, all agencies
having jurisdiction over the Project in a timely manner.

 

ARTICLE 2 SCOPE OF ARCHITECT’S BASIC SERVICES

 

§ 2.1 DEFINITION

 

The Architect’s Basic Services consist of those described in Sections 2.2
through 2.6 and any other services identified in Article 12 as part of Basic
Services, and include the engineering and consulting services as designated in
Paragraph 12.1.

 

§ 2.2 SCHEMATIC DESIGN PHASE

 

§ 2.2.1 The Architect shall review the program furnished by the Owner to
ascertain the requirements of the Project and shall arrive at a mutual
understanding of such requirements with the Owner. Deliverables for the
Schematic Design Phase shall be defined in Exhibit “A” (attached).

 

§ 2.2.2 The Architect shall provide a preliminary evaluation of the Owner’s
program and schedule requirements, each in terms of the other.

 

§ 2.2.3 The Architect shall review with the Owner alternative approaches to
design and construction of the Project.

 

§ 2.2.4 Based on the mutually agreed-upon program and schedule requirements, the
Architect shall prepare, for approval by the Owner, Schematic Design Documents
consisting of drawings and other documents illustrating the scale and
relationship of Project components.

 

§ 2.2.5 The Owner’s Contractor shall submit to the Owner a preliminary estimate
of Construction Cost based on current area, volume or similar conceptual
estimating techniques.

 

§ 2.3 DESIGN DEVELOPMENT PHASE

 

§ 2.3.1 Based on the approved Schematic Design Documents and any adjustments
authorized by the Owner in the program and schedule, the Architect shall
prepare, for approval by the Owner, Design Development Documents consisting of
drawings and other documents to fix and describe the size and character of the
Project as to architectural, structural, mechanical and electrical systems,
materials and such other elements as may be appropriate. Deliverables for the
Design Development Phase shall be defined in Exhibit “A” (attached).

 

§ 2.3.2 The Owner’s Contractor shall advise the Owner of any adjustments to the
preliminary estimate of Construction Cost.

 

§ 2.4 CONSTRUCTION DOCUMENTS PHASE

 

§ 2.4.1 Based on the approved Design Development Documents and any further
adjustments in the scope or quality of the Project authorized by the Owner, the
Architect shall prepare, for approval by the Owner, Construction Documents
consisting of Drawings and Specifications setting forth in detail the
requirements for the construction of the Project. Deliverables for the
Construction Development Phase shall be defined in Exhibit “A” (attached).

 

§ 2.4.2 The Owner’s Contractor shall assist the Owner in the preparation of the
necessary bidding information, bidding forms, the Conditions of the Contract,
and the form of Agreement between the Owner and Contractor.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987, and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

3

--------------------------------------------------------------------------------


 

§ 2.4.3 The Owner’s Contractor shall advise the Owner of any adjustments to
previous preliminary estimates of Construction Cost indicated by changes in
requirements or general market conditions.

 

(Paragraphs deleted)

§ 2.5 BIDDING OR NEGOTIATION PHASE

 

The Architect, following the Owner’s approval of the Construction Documents,
shall assist the Owner in obtaining bids or negotiated proposals and assist in
awarding and preparing contracts for construction. Deliverables for the Bidding
and Negotiation Phase shall be defined in Exhibit “A” (attached).

 

§ 2.6 CONSTRUCTION PHASE–ADMINISTRATION OF THE CONSTRUCTION CONTRACT

 

§ 2.6.1 The Architect’s responsibility to provide Basic Services for the
Construction Phase under this Agreement commences with the notice from Owner of
the issuance of Notice to Proceed to the Contractor and terminates at the
earlier of the issuance to the Owner of the final Certificate for Payment or 6
months after the date of Substantial Completion of the Work.

 

§ 2.6.2 The Architect shall provide administration of the Contract for
Construction as set forth below and in the edition of AIA Document A201, General
Conditions of the Contract for Construction, current as of the date of this
Agreement, unless otherwise provided in this Agreement. Modifications made to
the General Conditions, when adopted as part of the Contract Documents, shall be
enforceable under this Agreement only to the extent that they are consistent
with this Agreement or approved in writing by the Architect.

 

§ 2.6.3 Duties, responsibilities and limitations of authority of the Architect
under this Section 2.6 shall not be restricted, modified or extended without
written agreement of the Owner and Architect.

 

§ 2.6.4 The Architect shall be a representative of and shall advise and consult
with the Owner during the administration of the Contract for Construction. The
Architect shall have authority to act on behalf of the Owner only to the extent
provided in this Agreement unless otherwise modified by written amendment.

 

§ 2.6.5 The Architect, as a representative of the Owner, shall visit the site at
intervals appropriate to the stage of the Contractor’s operations, or as
otherwise agreed by the Owner and the Architect in Article 12, (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect shall not be required to make exhaustive or continuous on-site
observations to check the quality or quantity of the Work. The Architect shall
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for safety precautions
and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents.

 

§ 2.6.6 The Architect shall report to the Owner known deviations from the
Contract Documents and from the most recent construction schedule submitted by
the Contractor. However, the Architect shall not be responsible for the
Contractor’s failure to perform the Work in accordance with the requirements of
the Contract Documents. The Architect shall be responsible for the Architect’s
negligent acts or omissions, but shall not have control over or charge of and
shall not be responsible for acts or omissions of the Contractor,
Subcontractors, or their agents or employees, or of any other persons or
entities performing portions of the Work.

 

§ 2.6.7 The Architect shall at all times have access to the Work wherever it is
in preparation or progress.

 

§ 2.6.8.The Owner shall endeavor to communicate with the Contractor through the
Architect about matters arising out of or relating to the Contract Documents.
Substantive meetings and conversations between the Owner and the Contractor
shall be memorialized in writing with a copy to the Architect. Communications by
and with the Architect’s consultants shall be through the Architect.

 

§ 2.6.9 CERTIFICATES FOR PAYMENT

 

§ 2.6.9.1 If requested by the Owner, the Architect shall review and certify to
the Owner amounts due the Contractor on the Application for Payment (AIA
Document G702) under the Architect’s Certificate for Payment section of the
document.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

4

--------------------------------------------------------------------------------


 

§ 2.6.9.2 The Architect shall have authority to advise the Owner to reject Work
that does not conform to the Contract Documents. Whenever the Architect
considers it necessary or advisable, the Architect will have authority to
recommend that the Owner require additional inspection or the testing of the
Work in accordance with the provisions of the Contract Documents, whether or not
such Work is fabricated, installed, or completed. However, neither this
authority of the Architect nor a recommendation made in good faith either to
exercise or not to exercise such authority shall give rise to a duty or a
responsibility of the Architect to the contractor, Subcontractors, material and
equipment suppliers, their agents or employees, or other persons performing
portions of the Work.

 

§ 2.6.9.3 If requested by the Owner, the Architect’s certification as to payment
shall not be a representation that the Architect has (l) made exhaustive or
continuous on-site observations to check the quality or quantity of the Work,
(2) reviewed construction means, methods, techniques, sequences or procedures,
(3) reviewed copies of requisitions received from Subcontractors and material
suppliers and other data requested by the Owner to substantiate the Contractor’s
right to payment, or (4) ascertained how or for what purpose the Contractor has
used money previously paid on account of the Contract Sum.

 

§ 2.6.10 The Architect’s review and comments and/or certification of payment
requests shall constitute a representation to the Owner, based on the
Architect’s observations at the site as provided in Section 2.6.5 and on the
data comprising the Contractor’s Application for Payment, to the best of the
Architect’s knowledge, information and belief that the Work has progressed to
the point indicated and that, to the best of the Architect’s knowledge,
information and belief, the quality of the Work is in general accordance with
the Contract Documents. The foregoing representations are subject (1) to an
evaluation of uncovered Work for conformance with the Contract Documents upon
Substantial Completion, (2) to results of subsequent tests and inspections, (3)
to correction of: minor deviations, from the Contract Documents prior to
completion, and (4) to specific qualifications expressed by the Architect.

 

§ 2.6.11 The Owner shall require that the Contractor review and approve any
submittal prior to submitting the same to the Architect. The Architect shall
review and comment upon or take other appropriate action upon the Contractor’s
submittals such as Shop Drawings, Product Data and Samples, but only for the
limited purpose of checking for conformance with information given and the
design concept expressed in the Contract Documents. The Architect’s action shall
be taken with such reasonable promptness as to cause no unreasonable delay in
the Work or in the activities of the Owner, Contractor or separate contractors,
while allowing sufficient time in the Architect’s professional judgment to
permit adequate review but shall not exceed a maximum review time of ten (10)
business days – including any required Consultant(s) review, except in the event
of exceptional circumstances. Review of such submittals is not conducted for the
purpose of determining the accuracy and completeness of other details such as
dimensions and quantities, or for substantiating instructions for installation
or performance of equipment or systems, all of which remain the responsibility
of the Contractor as required by the Contract Documents. The Architect’s review
shall not constitute a review or approval of safety precautions or, unless
otherwise specifically stated by the Architect of any construction means,
methods, techniques, sequences or procedures. The Architect’s approval of or
comments upon a specific item shall not indicate approval of an assembly of
which the item is a component.

 

§ 2.6.11.1 The Architect shall maintain for ninety (90) days after substantial
completion of the project a record of reviewed submittals and deliver all such
submittal records to the Owner upon expiration of such ninety (90) day period.

 

§ 2.6.11.2 The Architect shall evaluate substitutions proposed by the
Contractor, Owner or Owner’s Consultants as specified in the General
Requirements section of the Construction Documents and shall advise the Owner as
to the acceptability of such proposed substitutions. All substitutions shall be
approved by the Owner.

 

§ 2.6.12 If professional design services or certifications by a design
professional related to systems, materials or equipment are specifically
required of the Contractor by the Contract Documents, the Architect shall
specify appropriate performance and design criteria that such services must
satisfy. Shop Drawings and other submittals related to the Work designed or
certified by the design professional retained by the Contractor shall bear such
professional’s written approval when submitted to the Architect. The Architect
shall be entitled to rely upon the adequacy, accuracy and completeness of the
services, certifications or approvals performed by such design professionals.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

5

--------------------------------------------------------------------------------


 

§ 2.6.13 The Architect shall review Change Orders and Construction Change
Directives, with supporting documentation and data if deemed necessary by the
Architect as provided in Sections 3.1.1 and 3.3.3, for the Owner’s approval and
execution in accordance with the Contract Documents, and may authorize minor
changes in the Work not involving an adjustment in the Contract Sum or an
extension of the Contract Time which are consistent with the intent of the
Contract Documents.

 

§ 2.6.14 The Architect shall conduct observations to determine the date or dates
of Substantial Completion and the date of final completion shall receive from
the Contractor and forward to the Owner, for the Owner’s review and records,
written warranties and related documents required by the Contract Documents and
assembled by the Contractor, and shall issue a recommendation for payment upon
the Contractor’s compliance with requirements of the Contract Documents.

 

§ 2.6.15 The Architect shall interpret and make recommendations concerning
performance of the Owner and Contractor under, and requirements of, the Contract
Documents on written request of either the Owner or Contractor. The Architect’s
response to such requests shall be made in writing within any time limits agreed
upon or otherwise with reasonable promptness.

 

§ 2.6.16 Interpretations and recommendations of the Architect shall be
consistent with the intent of and reasonably inferable from the Contract
Documents and shall be in writing or in the form of drawings. When making such
interpretations and recommendations, the Architect shall endeavor to secure
faithful performance by both Owner and Contractor, shall not show partiality to
either, and shall not be liable for results of interpretations or
recommendations so rendered in good faith.

 

§ 2.6.17 The Architect shall make recommendations on claims, disputes or other
matters in question between the Owner and Contractor as provided in the Contract
Documents.

 

§ 2.6.18 The Architect shall make recommendations on claims, disputes or other
matters in question between the Owner and Contractor, except for those relating
to aesthetic effect as provided in Section 2.6.17, shall be subject to mediation
and arbitration as provided in this Agreement and in the Contract Documents.

 

§ 2.6.19 The Contractor may, after exercising due diligence to locate required
information, request from the Architect clarification or interpretation of the
requirements of the Construction Documents. The Architect shall, with reasonable
promptness, respond to such Contractor’s requests for clarification or
interpretation. However, if the information requested by the Contractor is
apparent from field observations, is contained in the Construction Documents,
Contract Documents or is reasonably inferable from them, the Contractor shall be
responsible to the Owner for all reasonable costs charged by the Architect to
the Owner for the Additional Services required to provide such information,
pursuant, to Article 3, below.

 

§ 2.6.20 The Architect shall provide services required for the coordination with
the installation of interior artwork and decorations as specified in the
Construction Documents.

 

ARTICLE 3 ADDITIONAL SERVICES

 

§ 3.1 GENERAL

 

§ 3.1.1 The services described in this Article 3 are not included in Basic
Services unless so identified in Article 12, and they shall be paid for by the
Owner as provided in this Agreement, in addition to the compensation for Basic
Services. The services described under Sections 3.2 and 3.4 shall only be
provided if authorized or confirmed in writing by the Owner. If services
described under Contingent Additional Services in Section 3.3 are required due
to circumstances beyond the Architect’s control, the Architect shall notify the
Owner prior to commencing such services. If the Owner deems that such services
described under Section 3.3 are not required, the Owner shall give prompt
written notice to the Architect. If the Owner indicates in writing that all or
parts of such Contingent Additional Services are not required, the Architect
shall have no obligation to provide those services.

 

§ 3.2 PROJECT REPRESENTATION BEYOND BASIC SERVICES

 

§ 3.2.1 If more extensive representation at the site than is described in
Section 2.6.5 is required, the Architect shall provide one or more Project
Representatives to assist in carrying out such additional on-site
responsibilities.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

6

--------------------------------------------------------------------------------


 

§ 3.2.2 Project Representatives shall be selected, employed and directed by the
Architect, and the Architect shall be compensated therefor as agreed by the
Owner and Architect. The duties, responsibilities and limitations of authority
of Project Representatives shall be as described in the edition of AIA Document
B352 current as of the date of this Agreement, unless otherwise agreed. The
Owner shall have approval rights over Project Representatives selected by the
Architect, with such approval not to be unreasonably withheld.

 

§ 3.2.3 Through the presence at the site of such Project Representatives, the
Architect shall endeavor to provide further protection for the Owner against
defects and deficiencies in the Work, but the furnishing of such project
representation shall not modify the rights, responsibilities or obligations of
the Architect as described elsewhere in this Agreement.

 

§ 3.3 CONTINGENT ADDITIONAL SERVICES

 

§ 3.3.1 Making revisions drawings, specifications or other documents when such
revisions are:

 

.1                        inconsistent with approvals or instructions previously
given by the Owner, including revisions made necessary by adjustments in the
Owner’s program or Project budget;

.2                        required by the enactment or revision of codes, laws
or regulations subsequent to the preparation of such documents, or

.3                        due to changes required as a result of the Owner’s
failure to render decisions in a timely manner.

 

§ 3.3.2 Providing, services required because of significant changes in the
Project including, but not limited to, size quality, complexity, the Owner’s
schedule, or the method of bidding or negotiating and contracting for
construction, except for services required under Section 5.2.5.

 

§ 3.3.3 Preparing Drawings, Specifications and other documentation and
supporting data, evaluating Contractor’s proposals, and providing other services
in connection with Change Orders and Construction Change Directives.

 

§ 3.3.4 Revising Drawings, Specifications and other documentation resulting from
Owner approved substitutions.

 

§ 3.3.5 Providing consultation concerning replacement of Work damaged by fire or
other cause during construction, and furnishing services required in connection
with the replacement of such Work.

 

§ 3.3.6 Providing services made necessary by the default of the Contractor, by
major defects or deficiencies in the Work of the Contractor, or by failure of
performance of either the Owner or Contractor under the Contract for
Construction.

 

§ 3.3.7 Providing services in evaluating an extensive number of claims submitted
by the Contractor or others in connection with the Work.

 

§ 3.3.8 Providing services in connection with a public hearing, a dispute
resolution proceeding or a legal proceeding except where the Architect is party
thereto.

 

§ 3.3.9 Preparing documents for alternate, separate or sequential bids.

 

§ 3.4 OPTIONAL ADDITIONAL SERVICES

 

§ 3.4.1 Providing analyses of the Owner’s needs and programming the requirements
of the Project.

 

§ 3.4.2 Providing financial feasibility or other special studies.

 

§ 3.4.3 Providing planning surveys, site evaluations or comparative studies of
prospective sites.

 

§ 3.4.4 Providing special surveys, environmental studies and submissions
required for approvals of governmental authorities or others having jurisdiction
over the Project.

 

§ 3.4.5 Providing services relative to future facilities, systems and equipment.

 

§ 3.4.6 Providing services to investigate existing conditions or facilities or
to make measured drawings thereof.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

7

--------------------------------------------------------------------------------


 

§ 3.4.7 Providing services to verify the accuracy of drawings and other
information furnished by the Owner.

 

§ 3.4.8 Providing coordination of construction performed by separate contractors
or by the Owner’s own forces and coordination of services required in connection
with construction performed and equipment supplied by the Owner.

 

§ 3.4.9 Providing services in connection with the work of a construction manager
or separate consultants retained by the Owner.

 

§ 3.4.10 Providing detailed estimates of Construction Cost.

 

§ 3.4.11 Providing detailed quantity surveys or inventories of material,
equipment and labor.

 

§ 3.4.12 Providing analyses of owning and operating costs.

 

§ 3.4.13 Providing services required for or in connection with the procurement
or installation of furniture, furnishings and related equipment, other than the
coordination with the installation of interior artwork and decorations as
described in paragraph § 2.6.20.

 

§ 3.4.14 Providing services for planning tenant or rental spaces.

 

§ 3.4.15 Making investigations, inventories of materials or equipment, or
valuations and detailed appraisals of existing facilities.

 

§ 3.4.16 Preparing a set of reproducible record drawings showing significant
changes in the Work made during construction based on marked-up prints, drawings
and other data furnished by the Contractor to the Architect.

 

§ 3.4.17 Providing assistance in the utilization of equipment or systems such as
testing, adjusting and balancing, preparation of operation and maintenance
manuals, training personnel for operation and maintenance, and consultation
during operation

 

§ 3.4.18 Providing services after issuance to the Owner of the final Certificate
for Payment, or in the absence of a final Certificate for Payment, more than 60
days after the date of Substantial Completion of the Work.

 

§ 3.4.19 Providing services of engineers and consultants other than those
described in Paragraph 12.1 as a part of the Basic Services

 

§ 3.4.20 Providing any other services not otherwise included in this Agreement
or not customarily furnished in accordance with generally accepted architectural
practice.

 

ARTICLE 4 OWNER’S RESPONSIBILITIES

 

§ 4.1 The Owner shall provide full information in a timely manner regarding
requirements for and limitations on the Project, including a written program
which shall set forth the Owner’s objectives, schedule, constraints and
criteria, including space requirement and relationships, flexibility,
expandability, special equipment, systems and site requirements, specifically
including a slot and gaming layout (including change booths, carousels, coin
banks, etc.). The Owner shall furnish to the Architect, within 15 days after
receipt of a written request, information necessary and relevant for the
Architect to evaluate, give notice of or enforce lien rights.

 

§ 4.2 The Owner shall establish and periodically update an overall budget for
the Project, including the Construction Cost, the Owner’s other costs and
reasonable contingencies related to all of these costs.

 

§ 4.3 The Owner shall designate a representative authorized to act on the
Owner’s behalf with respect to the Project. The Owner or such designated
representative shall render decisions in a timely manner pertaining to documents
submitted by the Architect in order to avoid unreasonable delay in the orderly
and sequential progress of the Architect’s services.

 

§ 4.4 The Owner shall furnish all existing surveys to describe physical
characteristics, legal limitations and utility locations for the site of the
Project, and a written legal description of the site. The surveys and legal
information

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987, and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

8

--------------------------------------------------------------------------------


 

shall include, as applicable, grades and lines of streets, alleys, payments and
adjoining property and structures; adjacent drainage; rights-of-way, flood
plains, restrictions, easements, encroachments, zoning, deed restrictions,
boundaries and contours of the site; locations, dimensions and necessary data
with respect to existing buildings, other improvements and trees; and
information concerning available utility services and lines, both public and
private, above and below grade, including inverts and depths. The Civil Engineer
(selected by the Owner but retained through the Architect at the Owner’s
specific request) shall, upon the further written request of the Owner, provide
additional surveys as are reasonably required for the scope of the Project. All
the information on the survey shall be referenced to a Project benchmark.

 

§ 4.5 The Owner shall furnish the services of geotechnical engineers. Such
services may include but are not limited to test borings, test pits,
determinations of soil bearing values, percolation tests, evaluations of
hazardous materials and hazardous materials storage, ground corrosion tests and
resistively tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate recommendations.

 

§ 4.6 The Owner shall furnish the services of consultants as described in
Paragraph 12.2 and such consultants other than those specifically designated in
this Agreement when such services are request by the Architect and/or are
reasonably required by the scope of the project. The Owner agrees to require all
consultants engaged by the owner to coordinate their construction documents or
reports with those of the Architect and to promptly report any conflicts or
inconsistencies to the Architect and to cooperate fully with the Architect in
the resolution of those conflicts or inconsistencies. While the Architect shall
be responsible for coordinating its work with that of the professional services
of all consultants on the Project whether retained by the Owner or Architect,
this coordination shall not absolve or release contractors or other design
professionals from complying with their respective standards of care. The
Architect is not responsible for errors and omissions of consultants it does not
retain.

 

§ 4.7 The Owner shall furnish structural, mechanical, and chemical tests; tests
for air and water pollution; tests for hazardous materials; and other laboratory
and environmental tests, inspections and reports required by law or the Contract
Documents.

 

§ 4.8 The Owner shall furnish all legal, accounting and insurance services that
may be necessary at any time for the Project to meet the Owner’s needs and
interests. Such services shall include auditing services the Owner may require
to verify the Contractor’s Applications for Payment or to ascertain how or for
what purposes the Contractor has used the money paid by or on behalf of the
Owner.

 

§ 4.9 The services, information, surveys and reports required by Sections 4.4
through 4.8 shall be furnished at the Owner’s expense, and the Architect shall
be entitled to rely upon the accuracy and completeness thereof.

 

§ 4.10 The Owner shall provide prompt written notice to the Architect if the
Owner becomes aware of any fault or defect in the Project, including any errors,
omissions or inconsistencies in the Architect’s Instruments of Service.

 

ARTICLE 5 CONSTRUCTION COST

 

§ 5.1 DEFINITION

 

§ 5.1.1 The Construction Cost shall be the total cost or, to the extent the
Project is not completed, the estimated cost to the Owner of all elements of the
Project designed or specified by the Architect.

 

§ 5.1.2 The Construction Cost shall include the cost at current market rates of
labor and materials furnished by the Owner and equipment designed, specified,
selected or specially provided for by the Architect, including the costs of
management or supervision of construction or installation provided by a separate
construction manager or contractor, plus a reasonable allowance for their
overhead and profit. In addition, a reasonable allowance for contingencies shall
be included for market conditions at the time of bidding and for changes in the
Work.

 

§ 5.1.3 Construction Cost does not include the compensation of the Architect and
the Architect’s consultants, the costs of the land, rights-of-way and financing
or other costs that are the responsibility of the Owner as provided in Article
4.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

9

--------------------------------------------------------------------------------


 

§ 5.2 RESPONSIBILITY FOR CONSTRUCTION COST

 

§ 5.2.1 The preparation of the Owner’s budget, preliminary estimate of
Construction Cost and detailed estimates of Construction Cost, if any, and/or
evaluations of the same shall be the responsibility of the Owner, and prepared
by the Owner and/or Owner’s cost estimator or contractor.

 

§ 5.2.2 No fixed limit of Constructions Cost shall be established as a condition
of this Agreement by the furnishing, proposal or establishment of a Project
budget. The Architect has no responsibility for costs or budgets. Revisions to
the design and documentation for elements of the Project which had previously
been approved by the Owner, necessary to bring the Project into compliance with
any budget will be provided as additional services.

 

§ 5.2.2.1 Value Engineering and/or Owner Directed Changes. If the Owner retains
the services of a Value Engineer (VE) (whether it be a cost estimator, the
contractor or otherwise) to review the Construction Documents prepared by the
Architect, it shall be at the Owner’s sole expense and shall be performed in a
timely manner so as not to delay the orderly process of the Architect’s
services. The Owner shall promptly notify the Architect of the identity of the
VE and shall define the VE’s scope of services and responsibilities for the
Architect. All recommendations of the VE and all Owner Requested Changes shall
be given to the Architect for review, and adequate time will be provided for the
Architect to respond to these recommendations. If the Architect objects to any
recommendations made by the VE and/or any Owner Requested Changes, it shall so
state in writing to the Owner, along with the reasons for objecting. In
addition, the Architect shall be compensated as Additional Service for services
necessary to incorporate recommended value engineering changes and Owner
requested changes into the Construction Documents provided such incorporation
requires revisions to previously approved and completed work. Exclusive of the
preparation of detailed engineering calculations, the Architect shall provide as
part of the Basic Services all services to prepare for, review, evaluate and
respond to the recommendations of the VE and Owner requested changes.

 

(Paragraphs deleted)

ARTICLE 6 USE OF ARCHITECTS INSTRUMENTS OF SERVICE

 

§ 6.1 Drawings, specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants are
Instruments of Service for use solely with respect to this Project. The
Architect and the Architect’s consultants shall be deemed the authors and owners
of their respective Instruments of Service and shall retain all common law,
statutory and other reserved rights, including copyrights.

 

§ 6.2 The Owner acknowledges the Architect’s construction documents, including
electronic files, as instruments of professional service which shall remain the
property of Architect. Nevertheless, copies of the final construction documents
or electronic media and a complete set of AutoCad electronic files corresponding
in content to the final Construction Documents prepared under this Agreement
will be provided to the Owner upon completion of the services and payment in
full of all monies due to the Architect. The Owner shall not reuse or make any
modification to the construction documents without the prior written
authorization of the Architect. The parties further acknowledge that Buzz Saw is
being utilized for this Project and all electronic files posted through and to
the Buzz Saw site are likewise governed by the terms and conditions for
electronic files as set forth below. The Owner agrees, to the fullest extent
permitted by law, to indemnify and hold harmless the Architect, its officers,
directors, employees and subconsultants (collectively “Architect”) against any
damages, liabilities or costs, including reasonable attorneys fees mid defense
costs, arising from or allegedly arising from or in any way connected with the
unauthorized reuse or modification of the construction documents or electronic
media by the Owner or any person or entity that acquires or obtains the
construction documents or electronic media from or through the Owner without
authorization of the Architect.

 

§ 6.3 Owner and Architect each binds itself, its successors, assigns and legal
representatives to the other party hereto and to the successors, assignees and
legal representatives of such party in respect to all covenants, agreements and
obligations contained in the Agreement. The Owner may transfer, sell or assign
these rights to any third party. The Owner’s right to transfer, sell, or assign
these rights to any third party, including any future owner of the Project,
shall be conditioned upon acceptance of the terms and conditions herein by the
new owner unless the new owner is an entity which is related to the Owner.
Furthermore, if the Architect objects to any such proposed assignment to a
future owner of the Project (“Purchaser”), and/or the Agreement terminates, the
Purchaser (other than a new owner entity which is related to Owner) shall agree
that; (i) the Architect’s name and contact information shall be removed from the
Construction Documents; (ii) all invoices properly due Architect shall be paid;
(iii) Purchaser waives all claims relating to the use of the instruments of
service and agrees to defend, indemnify and hold harmless Architect for any
claims, liabilities or damages arising out of or relating to the use of the
instruments

 

Init.

/

AIA Document B151™  – 1997. Copyright © 1974, 1978, 1987 and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
or the maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

10

--------------------------------------------------------------------------------


 

of service or in any way connected with the Project; and (iv) Architect shall be
allowed to resign as the Architect of Record for the Project.

 

§ 6.4 Prior to the Architect providing to the Owner any Instruments of Service
in electronic form or the Owner providing to the Architect any electronic data
for incorporation into the Instruments of Service, the Owner and the Architect
shall by separate written agreement set forth the specific conditions governing
the format of such Instruments of Service or electronic data.

 

§ 6.4.1 The Architect’s instruments of service hereunder are the printed
hardcopy drawings and specifications issued for the Project, whereas, the
electronic media, including CAD files, are tools for preparation. In the event
of a conflict, however, the/printed copies will take precedence over the
electronic media.

 

§ 6.4.2 The Architect shall retain ownership of the electronic media. The Owner
is granted a license for its use, but only in the operation, maintenance,
modification, extension, or expansion of the Project. Use of the materials for
any other Project by any entity other than the Architect shall not be allowed.

 

§ 6.5 If the Architect is terminated or is not allowed to complete all the
services called for by this Agreement through no fault of its own, and if Owner
decides to complete the project through the use of another design professional
and uses the instruments of services, the Architect shall not be held
responsible for the accuracy, completeness or constructability of the
construction documents prepared by the Architect if used, changed or completed
by the Owner or by another party. Furthermore, if the Owner decides to complete
the project through the use of another design professional and uses the
instruments of services, Owner agrees to the following conditions:

 

a.                         Architect will remove his name from the Construction
Documents;

b.                        Owner waives all claims against Architect related to
the use of the instruments of service or in any way connected with the Project;

c.                         Owner will defend, indemnify and hold harmless the
Architect for any claims, liabilities or damages arising out of or related to
the use of the instruments of service or in any way connected with the Project
except where such claims are caused by sole negligence or willful misconduct of
Architect;

d.                        All invoices due the Architect must be paid in full.

 

ARTICLE 7 DISPUTE RESOLUTION

 

§7.1 MEDIATION

 

§ 7.1.1 Any claim, dispute or other matter in question arising out of or related
to this Agreement shall be subject to mediation as a condition precedent to
arbitration or the institution of legal or equitable proceedings by either
party. If such matter relates to or is the subject of a lien arising out of the
Architect’s services, the Architect may proceed in accordance with applicab1e
law to comply with the lien notice or filing deadlines prior to resolution of
the matter by mediation or by arbitration.

 

§ 7.1.2 The Owner and Architect shall endeavor to resolve claims, disputes and
other matters in question between them by mediation which, unless the parties
mutually agree otherwise, shall be in accordance with the Construction Industry
Mediation Rules of the American Arbitration Association currently in effect.
Request for mediation shall be filed in writing with the other party to this
Agreement and with the American Arbitration Association. The request may be made
concurrently with the filing of a demand for arbitration but, in such event,
mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 60 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.

 

§ 7.1.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.

 

§ 7.2 ARBITRATION

 

§ 7.2.1 Any claim, dispute or other matter in question arising out of or related
to this Agreement shall be subject to arbitration. Prior to arbitration, the
parties shall endeavor to resolve disputes by mediation in accordance with
Section 7.1.

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

11

--------------------------------------------------------------------------------


 

§ 7.2.2 Claims, disputes and other matters in question between the parties that
are not resolved by mediation may be decided by arbitration which, unless the
parties mutually agree otherwise, shall be in accordance with the Construction
Industry Arbitration Rules of the American Arbitration Association currently in
effect. The demand for arbitration shall be filed in writing with the other
party to this Agreement and with the American Arbitration Association.

 

§ 7.2.3 A demand for arbitration shall be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations.

 

§ 7.2.4 No arbitration arising out of or relating to this Agreement shall
include, by consolidation or joinder or in any other manner, an additional
person or entity not a party to this Agreement, except by written consent
containing a specific reference to this Agreement and signed by the Owner,
Architect, and any other person or entity sought to be joined. Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of any claim, dispute or other matter in question not
described in the written consent or with a person or entity not named or
described therein. The foregoing agreement to arbitrate and other agreements to
arbitrate with an additional person or entity duly consented to by parties to
this Agreement shall be specifically enforceable in accordance with applicable
law in any court having jurisdiction thereof.

 

§ 7.2.5 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.

 

§ 7.3 CIAIMS FOR CONSEQUENTIAL DAMAGES

 

The Architect and Owner waive consequential damages for claims, disputes or
other matters in question arising out of or relating to this Agreement. This
mutual waiver is applicable, without limitation, to all consequential damages
due to either party’s termination in accordance with Article 8. Consequential
damages include, but are not limited to, loss of use and loss of profit, loss of
business, loss of income, loss of reputation or any other consequential damages
that either party may have incurred from any cause of action including
negligence, strict liability, breach of contract and breach of strict or implied
warranty.

 

§ 7.3.1 The Architect and its consultants shall perform, without expense to the
Owner, such professional services as may be required to correct or remedy any
negligent act, error or omission of the Architect or its consultants; however,
the Architect will not be responsible beyond such corrective professional
services for any damages resulting from the Architect’s or its consultant’s
services.

 

§ 7.4 LIMIT OF LIABILITY

 

§ 7.4.1 To the fullest extent permitted by law, and notwithstanding any other
provision of this Agreement, the total liability, in the aggregate, of Architect
and Architect’s officers, directors, partners, employees, agents, and
Architect’s consultants, and any of them, to Owner and anyone claiming by
through, or under Owner for any and all claims, losses, costs, or damages
whatsoever arising out of, resulting from or in any way related to the Project
or the Agreement from any cause or causes, including but not limited to the
negligence, professional errors or omissions, strict liability or breach of
contract, or warranty, express or implied, of Architect or Architect’s officers,
directors, partners, employees, agents, or Architect’s consultants, or any of
them, shall not exceed the total amount of the available amount of Architect’s
professional liability insurance, at the time of settlement or judgment.

 

§ 7.4.2 Consultant/Subconsultant Limitation in Addition to Architect’s
Limitation. Owner understands and recognizes that Architect intends to employ
consultants/sub-consultants on this Project. The limitation of liability set
forth in Paragraph 7.4.1, above, shall exclude and shall not apply to any
amounts paid or payable by any Consultant/Subconsultant or by any insurer on
behalf of any Consultant/Subconsultant. The Limitation of each
Consultant/Subconsultant shall likewise be no greater than each
Consultant’s/Subconsultant’s available insurance policy limits at the time of
judgment or settlement. However, the limitation of liability of each
Consultant/Subconsultant shall be in addition to that of the Architect, as set
forth in § 7.4.1. (By way of example only, if Architect has $1 million in
available coverage, and the structural engineer has $1 million in available
coverage, there is potentially $2 million available for a claim that involved
the negligence of both the architect and structural engineer. However, the
limitation of liability of the architect and engineer shall be applied
separately and

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

12

--------------------------------------------------------------------------------


 

distinctly from the other.).

 

ARTICLE 8 TERMINATION OR SUSPENSION

 

§ 8.1 If the Owner fails to make payments to the Architect in accordance with
this Agreement, such failure shall be considered substantial nonperformance and
cause for termination or, at the Architect’s option, cause for suspension of
performance of services under this Agreement. If the Architect elects to suspend
services, prior to suspension of services, the Architect shall give seven days’
written notice to the Owner. In the event of a suspension of services, the
Architect shall have no liability to the Owner for delay or damage caused the
Owner because of such suspension of services. Before resuming services, the
Architect shall be paid all sums due prior to suspension and any expenses
incurred in the interruption and resumption of the Architect’s services. The
Architect’s fees for the remaining services and the time schedules shall be
equitably adjusted.

 

§ 8.2 If the Project is suspended by the Owner for more than 30 consecutive
days, the Architect shall be compensated for services performed prior to notice
of such suspension. When the Project is resumed, the Architect shall be
compensated for expanses incurred in the interruption and resumption of the
Architect’s services. The Architect’s fees for the remaining services and the
time schedules shall be equitably adjusted.

 

§ 8.3 If the project is suspended or the Architect’s services are suspended for
more than 90 consecutive days, the Architect may terminate this Agreement by
giving not less than seven days’ written notice.

 

§ 8.4 This Agreement may be terminated by either party upon not less than seven
days’ written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.

 

§ 8.5 This Agreement may be terminated by the Owner upon not less than seven
days’ written notice to the Architect for the Owner’s convenience and without
cause.

 

§ 8.6 In the event of termination not the fault of the Architect, the Architect
shall be compensated for services performed prior to termination, together with
Reimbursable Expenses then due and all Termination Expenses as defined in
Section 8.7.

 

§ 8.7 Termination Expenses are in addition to compensation for the services of
the Agreement and include expenses directly attributable to termination for
which the Architect is not otherwise compensated.

 

ARTICLE 9 MISCELLANEOUS PROVISIONS

 

§ 9.1 This Agreement shall be governed by the law of the principal place of
business of the Architect, unless otherwise provided in Article 12.

 

§ 9.2 Terms in this Agreement shall have the same meaning as those in the
edition of AIA Document A201, General Conditions of the Contract for
Construction, current as of the date of this Agreement.

 

§ 9.3 – Intentionally deleted -

 

§ 9.4 To the extent damages are covered by property insurance during
construction, the Owner and Architect waive all rights against each other and
against the consultants, agents and employees of the other for damages, except
such rights as they may have to the proceeds of such insurance as set forth in
the edition of AIA Document A201, General Conditions of the Contract for
Construction, current as of the date of this Agreement. The Owner or the
Architect, as appropriate, shall require of the contractors, consultants, agents
and employees of any of them similar waivers in favor of the other parties
enumerated herein.

 

§ 9.5 The Owner and Architect, respectively, bind themselves, their partners,
successors, assigns and legal representatives to the other party to this
Agreement and to the partners, successors, assigns and legal representatives of
such other party with respect to all covenants of this Agreement. Neither the
Owner nor the Architect shall assign this Agreement without the written consent
of the other, except that the Owner may assign this Agreement to an
institutional lender providing financing for the Project. In such event, the
lender shall assume the Owner’s rights and obligations under this Agreement. The
Architect shall execute all consents reasonably required to facilitate such
assignment. However, the Architect shall not be required to execute any
documents subsequent to the signing of

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

13

--------------------------------------------------------------------------------


 

this Agreement that in any way might increase the Architect’s contractual or
legal obligations or risks, or adversely affect the availability or cost of its
professional or general liability insurance.

 

§ 9.6 This Agreement represents the entire and integrated agreement between the
Owner and the Architect and supersedes all prior negotiations, representations
or agreements, either written or oral. This Agreement may be amended only by
written instrument signed by both Owner and Architect.

 

§ 9.7 Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Architect. The Architect’s services under this Agreement are being
performed solely for the Owner’s benefit, and no other party or entity shall
have any claim against the Architect because of this Agreement or the
performance or nonperformance of services hereunder.

 

§ 9.8 The Architect and Architect’s consultants shall have no responsibility for
the discovery, presence, handling, removal or disposal of or exposure of persons
to hazardous materials or toxic substances in any form at the Project site.

 

§ 9.9 The Architect shall have the right to include photographic or artistic
representations of the design of the Project among the Architect’s promotional
and professional materials. The Architect shall be given reasonable access to
the completed Project to make such representations. However, the Architect’s
materials shall not include the Owner’s confidential or proprietary information
if the Owner has previously advised the Architect in writing of the specific
information considered by the Owner to be confidential or proprietary. The Owner
shall provide professional credit for the Architect in the Owner’s promotional
materials for the Project.

 

§ 9.10 If the Owner requests the Architect to execute certificates, the proposed
language of such certificates shall be submitted to the Architect for review at
least 14 days prior to the requested dates of execution. The Architect shall not
be required to execute certificates that would require knowledge, services or
responsibilities beyond the scope of this Agreement. As used herein, the word
certify shall mean an expression of the Architect’s professional opinion to the
best of its information, knowledge and belief, and does not constitute a
warranty or guarantee by the Architect.

 

§ 9.11 Any conflicts between the Professional Services Fee Proposal (annexed to
this Agreement as Exhibit “A”) and the other provisions of this Agreement shall
be resolved in favor of such other provisions.

 

ARTICLE 10 PAYMENTS TO THE ARCHITECT

 

§ 10.1 DIRECT PERSONNEL EXPENSE

 

Direct Personnel Expense is defined as the direct salaries of the Architect’s
personnel engaged on the Project and the portion of the cost of their mandatory
and customary contributions and benefits related thereto, such as employment
taxes and other statutory employee benefits, insurance, sick leave, holidays,
vacations, employee retirement plans and similar contributions.

 

§ 10.2 REIMBURSABLE EXPENSES

 

§ 10.2.1 Reimbursable Expenses are in addition to compensation for Basic and
Additional Services and include expenses incurred by the Architect and
Architect’s employees and consultants directly related to the Project, as
identified in the following Clauses:

 

.1                        transportation in connection with the Project outside
of Las Vegas, authorized out-of-town travel (air travel to be limited to coach
fares when available) and subsistence, and electronic communications;

.2                        fees paid for securing approval of authorities having
jurisdiction over the Project;

.3                        reproductions, plots, standard form documents,
postage, handling and delivery of Instruments of Service;

.4                        expense of overtime work requiring higher than regular
rates if authorized in advance by the Owner;

.5                        renderings, models and mock-ups requested by the
Owner;

.6                        expense of professional liability insurance dedicated
exclusively to this Project or the expense of additional insurance coverage or
limits requested by the Owner in excess of that normally carried by the
Architect and the Architect’s consultants subject to the prior written approval
of the Owner;

.7                        reimbursable expenses as designated in Article 12;

.8                        other similar direct Project-related expenditures.

 

Init.

/

AIA Document B151™  – 1997. Copyright © 1974, 1978, 1987 and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

14

--------------------------------------------------------------------------------


 

§ 10.3 PAYMENTS ON ACCOUNT OF BASIC SERVICES

 

§ 10.3.1 An initial payment as set forth in Section 11.1 is the minimum payment
under this Agreement.

 

§ 10.3.2 Subsequent payments for Basic Services shall be made monthly and, where
applicable, shall be in proportion to services performed within each phase of
service, on the basis set forth in Section 11.2.2.

 

§ 10.3.3 If and to the extent that the time initially established in Section
11.5.1 of this Agreement is exceeded or extended through no fault of the
Architect, compensation for any services rendered during the additional period
of time shall be computed as a lump sum change to the Basic Services generally
consistent with the methods established in Section 11.2.2 as applied to the
added durations, in so far as the added duration is limited to a timely and
prudent extensions the schedule.

 

(Paragraphs deleted)

§ 10.4 PAYMENTS ON ACCOUNT OF ADDITIONAL SERVICES

 

Payments on account of the Architect’s Additional Services and for Reimbursable
Expenses shall be made monthly upon presentation of the Architect’s statement of
services rendered or expenses incurred.

 

§ 10.5 PAYMENTS WITHHELD

 

No deductions shall be made from the Architect’s compensation on account of
penalty, liquidated damages or other sums withheld from payments to contractors,
or on account of the cost of changes in the Work other than those for which the
Architect has been adjudged to be liable.

 

§ 10.6 ARCHITECT’S ACCOUNTING RECORDS

 

Records of Reimbursable Expenses and expenses pertaining to Additional Services
and services performed on the basis of hourly rates or a mu1tiple of Direct
Personnel Expense shall be available to the Owner or the Owner’s authorized
representative at mutually convenient times.

 

ARTICLE 11 BASIS OF COMPENSATION

 

The Owner shall compensate the Architect as follows:

 

§ 11.1 An Initial Payment of Zero ($0) shall be made upon execution of this
Agreement and credited to the Owner’s account at final payment.

 

§ 11.2 BASIC COMPENSATION

 

§ 11.2.1 For Basic Services, as described in Article 2, and any other services
included in Article 12 as part of Basic Services, Basic Compensation shall be
computed as follows:

 

(Insert basis of compensation, including stipulated sums, multiples or
percentages, and identify phases to which particular methods of compensation
apply, if necessary.)

 

The proposed Professional Services Fee for the Project Scope of Work Described
above shall be based on a Fixed Fee amount of Two Million, Eight Hundred
Ninety-Two Thousand Nine Hundred Dollars ($2,892,900.00).

 

§ 11.2.2 Progress payments for Basic Services in each phase shall total the
following percentages of the total Basic Compensation payable:

 

(Insert additional phases as appropriate.)

 

Schematic Design Phase:

 

Twenty

 

percent

 

(20

)%

$

578,580.00

 

Design Development Phase:

 

Twenty

 

percent

 

(20

)%

$

578,580.00

 

Construction Documents Phase:

 

Fifty

 

percent

 

(50

)%

$

1,446,450.00

 

Bidding or Negotiation Phase:

 

Zero

 

percent

 

(0

)%

-0-

 

Construction Phase:

 

Ten

 

percent

 

(10

)%

$

289,290.00

 

Total Basic Compensation

 

one hundred

 

percent

 

(100.00

)%

$

2,892,900.00

 

 

§ 11.3 COMPENSATION FOR ADDITIONAL SERVICES

 

§ 11.3.1 For Project Representation Beyond Basic Services, as described in
Section 3.2, compensation shall be computed as follows:

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

15

--------------------------------------------------------------------------------


 

§ 11.3.2 For Additional Services of the Architect, as described in Articles 3
and 12, other than (1) Additional Project Representation, as described in
Section 3.2, and (2) services included in Article 12 as part of Basic Services,
but excluding services of consultants, compensation shall be computed using a
multiplier of two and one-half (2.5) times the Architect’s direct payroll cost.

 

(Insert basis of compensation, including rates and multiples of Direct Personnel
Expense for Principals and employees, and identify Principals and classify
employees, if required. Identify specific services to which particular methods
of compensation apply, if necessary.)

 

Following are YWS Architects billable hourly rates for time and material
services beyond those described herein:

 

Principal:

 

$

280.00

 

Project Architect:

 

$

185.00

 

Job Captain:

 

$

125.00

 

Draftsman:

 

$

100.00

 

Administrative:

 

$

65.00

 

 

Design changes greater than plus or minus 10% of gross building area to the
established Scope of Work are subject to a modification to the fee as outlined
above. Such modifications will be submitted as a request for Additional
Services.

 

§ 11.3.3 For Additional Services of Consultants, including additional
structural, mechanical and electrical engineering services and those provided
under Section 3.4.19 or identified in Article 12 as part of Additional Services,
a multiple of one and one-quarter (1.25) times the amounts billed to the
Architect for such services.

 

(Identify specific types of consultants in Article 12, if required.)

 

§ 11.4 REIMBURSABLE EXPENSES

 

For Reimbursable Expenses, as described in Section 10.2, and any other items
included in Article 12 as Reimbursable Expenses, a multiple of one and one-tenth
(1.10) times the expenses incurred by the Architect, the Architect employees and
consultants directly related to the Project.

 

§ 11.5 ADDITIONAL PROVISIONS

 

§ 11.5.1 If the Basic Services covered by this Agreement have not been completed
within eighteen (18) months of the date hereof, through no fault of the
Architect, extension of the Architect’s services beyond that time shall be
compensated as provided in Sections 10.3.3 and 11.3.2.

 

§ 11.5.2 Payments are due and payable thirty (30) days from the date of the
Architect’s invoice. Amounts unpaid sixty (60) days after the invoice date shall
bear interest at the rate entered below.

(Insert rate of interest agreed upon.)

 

10.00% per annum

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Architect’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)

 

§ 11.5.3 The rates and multiples set forth for Additional Services shall be
adjusted in accordance with the normal salary review practices of the Architect.

 

ARTICLE 12 OTHER CONDITIONS OR SERVICES

 

(Insert descriptions of other services, identify Additional Services included
within Basic Compensation and modifications to the payment and compensation
terms included in this Agreement.)

 

§ 12.1 ARCHITECT’S ENGINEERS and CONSULTANTS

 

§ 12.1.1 The following Consultants will be provided to the Project on an
as-needed basis as part of the Architect’s Design Team and the fees therefore
are included in the Architect’s Compensation for Basic Services:

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

16

--------------------------------------------------------------------------------


 

Site Survey

 

IIW Engineering

 

 

 

Civil Engineering and Landscape Architecture

 

Yaggy Colby and Associates

 

 

 

Structural Engineering

 

Barker Drottar Associates

 

 

 

Interior Design & FFE Specifications

 

Studio Forma

 

 

 

Food Service Design

 

Clevenger & Associates

M/P/E, Audio/Visual, Low-Voltage, Telecommunications, Data, Security &
Surveillance Engineering, Acoustics Review, Fire Alarm Specification/Performance
Design and Review, Fire Sprinkler Systems Design, Layout and Review, including
Head End Equipment Specifications for same.

 

JBA Consulting Engineers

 

 

 

Architectural Lighting, Theatrical Lighting & Rigging Design, Exterior
Façade/Building Lighting, Site Lighting

 

CD+M Lighting Design Group

 

 

 

Exterior Closure, Roofing & Waterproofing

 

IBA Consultants, Inc.

 

 

 

Vertical Transportation Systems

 

HKA Elevator Consulting

 

 

 

Interior Signage & Way Finding

 

Egads!

 

 

 

Project Manual: and Specifications

 

The Spectra Group

 

§12.2 OWNER’S CONSULTANTS

 

§ 12.2.1 The following Consultants may be required for the Project and are to be
provided for and paid by others as required:

 

Consulting Services not specifically referenced above, including (but not
limited to):

 

•                             Traffic Impact Analysis and Report

•                             Technical Drainage Study

•                             Off-site Improvement Design (Roadway, Signal,
Etc.)

•                             Fire Alarm System Engineering

•                             Fire Sprinkler Engineering

•                             Plan Check and/or Peer Review Services

 

All Environmental Assessment Investigations and Reports

 

•                             Geotechnical Engineering Services

 

All Franchise utility design to the project including by not limited to:

 

•                             Power

•                             Natural Gas

•                             Domestic Water Supply & Waste Water Treatment
Systems

•                             Telecommunications and/or Data Communications

 

Material Handling Systems including, but not limited to:

 

•                             Coin & Cash Counting Equipment

•                             Baggage Handling Systems

•                             Uniform Issue Racking/Storage Systems

•                             Food Service Pulping Systems

•                             Commercial Laundry Systems

 

All design renderings and models as requested by the Owner (see Section 11.4
Reimbursable Expenses)

Branding

All Permit Fees

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

17

--------------------------------------------------------------------------------


 

Construction Staking Services
Life Safety System Commissioning & Testing Scenarios

 

§ 12.3 Insurance: The Architect shall affect and maintain insurance to protect
itself from claims personal injury, sickness or disease, or death of any of his
employees, and for claims of damages because of injury to or destruction of
tangible property including loss of use resulting therefrom; and from claims
arising out of the performance of professional services caused by any errors,
omissions or negligent acts of the Architect. The policies and policy limits for
Architect and its Consultants are set forth in Exhibit B – Insurance for
Architect and its Consultants (attached). The Architect require its Consultants
to obtain and maintain insurance similar to that required of the Architect by
the Owner, except as otherwise noted in Exhibit B – Insurance for Architect and
its Consultants (attached). Architect shalls secure Professional Liability
Insurance in the amount of One Million Dollars $1,000,000,00) and shall remain
in full force and effect during the entire course of the Architect’s services on
the Project and shall maintain that dollar amount of insurance for a period of
seven (7) years after completion of the Project provided such coverage is
reasonably available at commercially affordable premiums.

 

§ 12.4 Other Services: The Architect shall assist the Owner in applying for
those permits and approvals normally required by law for projects similar to the
one for which the Architect’s services are being engaged. This assistance shall
consist of completing and submitting forms to the appropriate regulatory
agencies having jurisdiction over the construction documents, and other services
normally provided by the Architect and included in the scope of Basic Services
of this Agreement. The Architect shall visit the Project for one full day
approximately once per three (3) weeks during the term of this Agreement with a
total of twenty one (21) site visits. Each such visit is included in the Basic
Services and actual times and dates of travel will be adjusted per the progress
of the construction.

 

§ 12.4.1 The Architect shall visit the Project site throughout the course of
construction on twenty one (21) separate occasions as part of the Architect’s
Basic Services. If additional site visits are requested by the Owner after
completion of the initial twenty one (21) visits, the Architect shall be
compensated for such visits on an Additional services basis per § 11.3.2. The
durations of each site visit shall be a minimum of one full day on-site but may
be substantially 1onger as necessary to meet Project requirements or schedule,
but shall not constitute full-time representation by the Architect.

 

The Architect’s Consultants shall visit the Project site at the direction of the
Architect and at intervals appropriate to the stage of the Contractor’s
operations. Additionally, the Architect’s Consultants shall visit the Project
site as necessary to meet Project requirements when requested to do so by the
Owner or Contractor. All requests for Architect’s Consultants’ site visits shall
be directed to the Architect. The duration of each site visit shall be a minimum
of one full day on-site but may substantially longer as necessary to meet
Project requirements or schedule. Each such visit is included in the Basic
Services.

 

§ 12.5 Savings Clause: Should any provision in this Agreement be found to be
unenforceable, then only that provision will be stricken and the balance of the
Agreement will remain in full force and effect.

 

§ 12.6 Indemnification: Architect agrees, to the fullest extent permitted by
law, to indemnify and hold the Owner harmless from any damage, liability or cost
(including reasonable attorneys’ fees and costs of defense) to the proportionate
extent caused by Architect’s willful misconduct or negligent acts, errors or
omissions in the performance of professional services with respect to this
Agreement or the Project.

 

Owner agrees, to the fullest extent permitted by law, to indemnify and hold the
Architect harmless from any damage, liability or cost (including reasonable
attorneys’ fees and costs of defense) to the proportionate extent caused by
Owner’s willful misconduct or negligent acts, errors or omissions of Owner with
respect to this Agreement or the Project.

 

Neither Owner nor Architect shall be obligated to indemnify the other party in
any manner whatsoever for the other party’s own negligence or willful
misconduct. The indemnity obligations provided under this section shall only
apply to the extent such Claims is/are determined by a court of competent
jurisdiction to have been caused by the negligence or willful misconduct of
Architect or Owner.

 

§ 12.6.1 Subconsultant/Contractor Indemnity Agreements. The Architect agrees to
obtain or cause to be obtained executed indemnity obligations within its
consultant agreements from its consultants similar to those set

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

18

--------------------------------------------------------------------------------


 

forth in this Section 12.6 above requiring the consultants to indemnify the
Owner as well as the Architect. Likewise, the Owner agrees to obtain or cause to
be obtained executed indemnity obligations within its other consultant
agreements and contractor agreement(s) similar to those set forth in this
Section 12.6 above requiring such consultants and contractor(s) to indemnify the
Architect as well as the Owner.

 

§ 12.7 Corporate Liability: It is intended by the parties to this Agreement that
the Architect’s Services in connection with the Project shall not subject the
Architect’s individual employees, shareholders, officers or directors to any
personal legal exposure for the risks associated with this Project. Therefore,
and notwithstanding anything to the contrary contained herein, the Owner agrees
that as the Owner’s sole and exclusive remedy, any claim, demand or suit shall
be directed and/or asserted only against the Architect entity, and not against
any of the Architect’s individual employees, officers, members, shareholders,
managers, or directors.

 

It is intended by the parties to this Agreement that the Owner’s activities in
connection with the Project shall not subject the Owner’s employees, officers,
members, shareholders, managers or directors to any personal legal exposure for
the risks associated with this Project. Therefore, and not withstanding anything
to the contrary contained herein, the Architect agrees that as the Architect’s
sole and exclusive remedy, any claim, demand or suit shall be directed and/or
asserted only against the Owner entity, and not against any of the Owner’s
individual employees, officers, members, shareholders, managers, or directors.

 

§ 12.8 Existing Condition:The Architect acknowledges that the Owner does not
possess and cannot provide documentation to the Architect that fully describes
all existing conditions relevant to the Project. Therefore, the Architect and
its consultants shall exercise due diligence and shall conduct as part of the
basic services under this Agreement reasonable on-site observations as necessary
to discover any existing conditions relevant to the Project that may not be
documented or that may be contrary to previous assumptions. The Owner shall
provide the Architect and its consultants with reasonable access to the site for
all necessary observations requested by the Architect or its consultants, as the
case may be. Any such observations shall be conducted in a manner that will
minimize any inconvenience to the Owner and other persons at the Project.

 

This Agreement entered into as of the day and year first written above.

 

OWNER

ARCHITECT

 

 

 

 

Diamond Jo Casino – Dubuque

Youngblood Wucherer Sparer Architects, Ltd.

 

 

 

 

 /s/ Kevin Fontenot

 

/s/ Thomas A. Wucherer

 

 

(Signature)

(Signature)

 

Kevin Fontenot, Executive Director – Construction &
Development

 

Thomas A. Wucherer, AIA, Principal

 

 

 (Printed name and title)

 (Printed name and title)

 

 

 

Init.

/

AIA Document B151™ – 1997. Copyright © 1974, 1978, 1987 and 1997 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 15:18:01 on 07/03/2007 under Order No. 1000280837_1 which expires on
1/23/2008, and is not for resale.

 

User Notes:

(17231848)

 

19

--------------------------------------------------------------------------------